129 S.E.2d 482 (1963)
258 N.C. 741
Blanche P. PAINTER, Widow, Tolvin Edgar Painter, deceased, and Blanche P. Painter, Administratrix of the Estate of Tolvin Edgar Painter, deceased, Employee, Claimant,
v.
The MEAD CORPORATION, Employer, Self-Insurer, Defendant.
No. 18.
Supreme Court of North Carolina.
February 27, 1963.
*485 Hall, Thornburg & Holt, by W. Paul Holt, Jr., Sylva, for defendant, appellant.
J. Charles McDarris, Frank D. Ferguson, Jr., Waynesville, for plaintiff, appellee.
HIGGINS, Justice.
Our Workmen's Compensation Act, G.S. § 97-38, provides for payment of benefits to the dependents of an employee whose death results proximately from the accident arising out of and in the course of the employment, unless "death was occasioned * * * by the willful intention of *486 the employee to * * * kill himself." G.S. § 97-12.
In this proceeding the parties stipulated: (1) On July 21, 1960, Tolvin Edgar Painter, defendant's employee, suffered an injury "by accident arising out of and in the course of his employment." (2) "Death occurred on September 2, 1960, and that it was selfinflicted."
This Court has not passed on the question whether suicide following an injury by accident is compensable, and, if so, under what circumstances. Text writers, commentators, and other courts have dealt with the question on numerous occasions. By statute, in most cases, death is compensable if it proximately results (within time limits) from the industrial accident. Likewise, most states have statutes similar to our own denying recovery if death is the result of the wilful intent of the employee to kill himself. Many jurisdictions emphasize the proximate cause theory and do not attach much importance to the "wilful intent." However, cases of suicide are so different and dissimilar that each case must be classified according to its own facts.
In 1915 the Supreme Judicial Court of Massachusetts adopted what has become known as the harsh rule. "It is that where there follows as the direct result of a physical injury an insanity of such violence as to the cause the victim to take his own life through an uncontrollable impulse or in a delirium of frenzy `without conscious volition to produce death, having knowledge of the physical consequences of the act,' then there is a direct and unbroken causal connection between the physical injury and the death. But where the resulting insanity is such as to cause suicide through a voluntary willful choice determined by a moderately intelligent mental power which knows the purpose and the physical effect of the suicidal act even though choice is dominated and ruled by a disordered mind, then there is a new and independent agency which breaks the chain of causation arising from the injury." In re Sponatski's Case, 220 Mass. 526, 108 N.E. 466, L.R.A. 1916A, 333.
Other courts followed and the foregoing became the majority rule. Among cases supporting the rule are: Jones v. Traders & General Ins. Co., 140 Tex. 599, 169 S.W.2d 160; Barber v. Industrial Commission, 241 Wis. 462, 6 N.W.2d 199, 143 A.L.R. 1222; Karlen v. Department of Labor and Industries, 41 Wash.2d 301, 249 P.2d 364.
On the other hand, the English courts, Marriott v. Maltby Main Colliery Co., 13 B.W.C.C. 353; Graham v. Christie, 10 B.W.C.C. (Scot.) 486; and a growing minority in this country have held that the death is compensable if a work-connected injury causes insanity which in turn induces the suicide. Whitehead v. Keene Roofing Co., Fla., 43 So. 2d 464; Delinousha v. National Biscuit Co., 248 N.Y. 93, 161 N.E. 431; Burnett v. Industrial Commission, 87 Ohio App. 441, 93 N.E.2d 41; Prentiss Truck and Tractor Co. v. Spencer, 228 Miss. 66, 87 So. 2d 272, 88 So. 2d 99; Olson v. F. I. Crane Lumber Co., 259 Minn. 248, 107 N.W.2d 223.
"The basic legal question seems to be agreed upon by almost all of the authorities: it is whether the act of suicide was an intervening cause breaking the chain of causation between the initial injury and the death. The only controversy involves the kind or degree of mental disorder which will lead a court to say that the self-destruction was not an independent intervening cause. * * * (I)f the sole motivation controlling the will of the employee when he knowingly decides to kill himself is the pain and despair caused by the injury, and if the will itself is deranged and disordered by these consequences of the injury, then it seems wrong to say that this exercise of will is `independent', or that it breaks the chain of causation. Rather, it seems to be in the direct line of causation." The foregoing is according to Larson, The Law of Workmen's Compensation, Vol. 1, §§ 36.00, 36.20, and 36.30, p. 503, et seq., citing many authorities.
*487 The Sponatski rule has been criticized as an application of the test of criminal responsibility not justified in workmen's compensation cases. "Its effect is unnecessarily harsh as a measure of civil consequences. A different view prevails in a minority of jurisdictions. Reasoning that workmen's compensation policy demands a more liberal result, New York, Ohio, Florida, and Mississippi have judicially rejected Sponatski. Massachusetts, its state of origin, has overruled it by statute. This minority follows the English view that if a compensable injury results in insanity and such insanity results in suicide, the suicide cannot logically be an independent intervening cause if there is an otherwise unbroken chain of causation between the injury and the death." U.C.L.A. Law Review, Vol. 8, 1961, Workmen's Compensation, pp. 673 et seq., citing authorities. Actually an award of compensation was upheld in the Sponatski case. The evidence giving rise to the rule, however, does not appear to be more favorable to an award of compensation than the case now before us.
"Courts which take this position (suicide is an independent intervening cause of death) tend to confuse an intervening act with an intervening cause. As its name indicates, independent intervening cause stems from an independent agency and is not produced from a prior cause within the chain of causal connection. * * * if it can be shown by competent expert testimony that a compensable injury has caused insanity, which in turn has caused suicide, then the first cause, i. e., the injury, is the proximate cause of this suicide." Iowa Law Review, Vol. 45, 1960, Workmen's Compensation, p. 669, et seq., citing cases and authorities.
As presented on this record, our specific problem is to determine whether the evidence is sufficient to support the findings of the Commission and whether the findings, in turn, sustain the award. The facts found, in our opinion, are sufficient to sustain the award, even under any reasonable interpretation of what we have quoted as the majority rule. Number 9, supplemented by the other findings, is sufficient to support the award of compensation. Hence, if the evidence is sufficient to permit the Commission to make the finding the law requires us to affirm the judgment.
Dr. Bradley's evidence (unobjected to) permits the inference and finding that periods of insanity followed as a consequence of Mr. Painter's injury during which his judgment was so impaired that he was not enabled to control his action. "(A)t times this man was so bereaved of reason or lack of control, of judgment or the ability to control his self-destruction * * * that he was unable to control these things * * * it would be my opinion, from this, that death resulted from the uncontrollable impulses. * * * I think at the time he was aware he was going to meet his death." This evidence, in the light of what happened immediately before the suicide, permitted the inference the act of suicide occurred during a period of insanity. The evidence was sufficient to support finding No. 9. Whether it might support a different finding is immaterial. The Superior Court, in reviewing the Commission's order, and this Court, in passing on the appeal, are bound by the findings if supported by the evidence, the weight of which is for the Commission. Conflicts and inconsistencies in the evidence come to us resolved by the findings of the Industrial Commission.
In holding the evidence sufficient to support a finding that by reason of insanity the suicide was the result of an uncontrollable impulse, or in a delirium of frenzy without conscious volition to cause death, we are not thereby to be understood as fixing as our standard the rigid rule of the Sponatski case. We go no further now than to hold the evidence was sufficient to meet the reasonable tests of that rule which the Industrial Commission seems to have used as the standard. Any further discussion is not now required. The judgment of the Superior Court is
Affirmed.